Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is response to 10/28/2021. Claims 1-20 are presented for examination.

Response to Arguments
2.	The e-Terminal disclaimers filed on 10/28/2021 has been reviewed and are accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
3.	Claims 1-20 are allowed in light of the Applicant’s argument and in light of the prior art made of record.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
As to independent claims the prior art of record Tsai et al (US Publication No. 2014/0164318) in view of Gluck et al (US Publication No. 2011/0321150), further in view of Carew et al. (US Pub. No. 2011/0010394) alone or in combination fails to anticipate or render obvious the claim invention, 	


Gluck et al. (prior art on the record) teaches a system relate to techniques for providing context-based application firewalls. Further, the system includes a multi- tenant database system that utilizes tenant identifiers (IDs) within a multi-tenant environment to allow individual tenants to access their data while preserving the integrity of other tenant's data. In one embodiment, the multitenant database stores data for multiple client entities each identified by a tenant ID having one or more users associated with the tenant ID. Users of each of multiple client entities can only access data identified by a tenant ID associated with their respective client entity. In 
Carew et al. (prior art on the record) teaches a system relates to client- specific data customization for shared databases. Further, the system includes Data entry validation that may be automatically performed by XML schema validation, such as validation of data for each element added to an XML column, using metadata. Data entry validation may also be automatically performed by a class object definition or other object relational mapping tool approach. Introspection may be performed at runtime to determine what data fields are present within the client-specific XML column. Display and user interface customization may be performed based upon the introspection results.


None of the prior art of record teaches the non-obvious feature of the present invention, “receiving a request from an application for a resource, wherein the request comprises an operation on a resource type out of a plurality of resource types and the request specifies a tenant out of a plurality of tenants, the resource type comprising a schema, and the schema comprises a plurality of schema attributes and metadata for each of the schema attributes, the resource type comprising one of a user or a second application; storing multiple versions of the resource type, at least a first version of the resource type comprises a first tagged schema attribute indicating a deprecated attribute with respect to a first previous version of the resource type, and at least a 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1-20 hereby allowed in view of applicant’s persuasive arguments and in the light of amendments to the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (In USA or Canada) or 571-272-1000.


/MORSHED MEHEDI/Primary Examiner, Art Unit 2432